        Case: 3:19-cv-01007-wmc Document #: 164-1 Filed: 12/01/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WISCONSIN


DRIFTLESS AREA LAND CONSERVANCY
And WISCONSIN WILDLIFE FEDERATION,

                  Plaintiffs,

v.                                                                                Case No. 19-cv-1007

MICHAEL HUEBSCH, REBECCA VALCQ,
ELLEN NOWAK, AND PUBLIC SERVICE
COMMISSION OF WISCONSIN,

                  Defendants.


                                     DOCKETING STATEMENT


          Pursuant to Seventh Circuit Rules 3(c)(1) and 28(a), Defendants Michael Huebsch and

Rebecca Valcq (“Appellants”) hereby file this docketing statement for their appeal in the above-

captioned matter.

                JURISDICTION OF THE WESTERN DISTRICT COURT OF WISCONSIN

          In this action, Plaintiffs assert claims under the Fifth and Fourteenth Amendments to the

United States Constitution, pursuant to 42 U.S.C. § 1983. Appellants argued that the district

court lacks jurisdiction over Plaintiffs’ action because: (1) state sovereign immunity bars

Plaintiffs’ suit; (2) the court should decline to exercise jurisdiction under the Younger 1 and

Colorado River 2 abstention doctrines; (3) Plaintiffs lack standing; and (4) Plaintiffs’ claims are

not ripe. Nonetheless, the district court exercised jurisdiction over Plaintiffs’ action pursuant to

28 U.S.C. §§ 1331, 1337.


1
    Younger v. Harris, 401 U.S. 37 (1971)
2
    Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976).


                                                     1
      Case: 3:19-cv-01007-wmc Document #: 164-1 Filed: 12/01/20 Page 2 of 4




                JURISDICTION OF THE SEVENTH CIRCUIT COURT OF APPEALS

         This appeal is taken from the Opinion and Order of the United States District Court for

the Western District of Wisconsin entered on November 20, 2020, by the Honorable William M.

Conley, denying in part and granting in part Appellants’ motion to dismiss. The district court’s

denial of Appellants’ motion to dismiss due to Appellants’ sovereign immunity is immediately

appealable to the Court of Appeals on interlocutory review because the appeal meets each of the

criteria of the collateral order doctrine: finality, separability from the merits of the underlying

action, and practical unreviewability on appeal from a final judgment. Seventh Circuit Rule

28(a).

         More particularly, Appellants moved to dismiss Plaintiffs’ suit because it is barred by

their sovereign immunity, thus they assert their right not to be tried. Richman v. Sheahan holds

that discovery should not occur when immunity is raised as a defense, and any order denying

Appellants’ immunity defense is immediately appealable. 270 F.3d 430, 434 (7th Cir. 2001).

See also Scott v. Lacy, 811 F.2d 1153, 1154 (7th Cir. 1987) (purpose of interlocutory review is to

prevent government officials from facing discovery and trial if they are arguing a “right not to be

tried” and facing a lawsuit challenging “the official’s integrity.”). The district court’s denial of

the motion is final as Appellants will now have to continue with discovery, pre-trial proceedings,

and trial. Because sovereign immunity, if applied, would be a complete defense to Plaintiffs’

suit, it does not depend on further fact-finding by the Court of Appeals. The decision is

practically unreviewable on appeal from a final judgment because if the decision were

overturned after trial it would be far too late—Appellants will have been subjected to exactly

what the sovereign immunity defense is designed to avoid. See Richman, 270 F.3d at 434;

Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 928 (7th Cir. 2008) (“Since sovereign immunity is




                                                  2
     Case: 3:19-cv-01007-wmc Document #: 164-1 Filed: 12/01/20 Page 3 of 4




an immunity from trial and the attendant burdens of litigation, and not just a defense to liability

on the merits, the denial of a claim of sovereign immunity is an immediately appealable

interlocutory order under the ‘collateral order doctrine.’”) (quoting Enahora v. Abubakar, 408

F.3d 877, 880 (7th Cir. 2005) (internal citation omitted).

        Appellants filed their notice of appeal on December 1, 2020, concurrently with this

docketing statement. The United States Court of Appeals for the Seventh Circuit (“Court of

Appeals”) thus has jurisdiction pursuant to 28 U.S.C. § 1291.

       Pursuant to Circuit Rules 3(c)(1) and 28(a), Appellants further note that the Court of

Appeals has already taken and resolved one appeal arising from this action, relating to a request

for intervention, in Driftless Area Land Conservancy and Wisconsin Wildlife Federation v.

Michael Huebsch, et al., No. 20-1350; submitted July 2, 2020 and decided August 11, 2020.



                      [The remainder of this page is intentionally left blank.]




                                                 3
     Case: 3:19-cv-01007-wmc Document #: 164-1 Filed: 12/01/20 Page 4 of 4




Dated this 1st day of December, 2020.

                                        By:           s/ Christianne A.R. Whiting
                                                      Cynthia E. Smith
                                                      Chief Legal Counsel
                                                      PUBLIC SERVICE COMMISSION
                                                      OF WISCONSIN
                                                      4822 Madison Yards Way, 6th Floor
                                                      P.O. Box 7854
                                                      Madison, Wisconsin 53707-7854
                                                      Cynthia.Smith@wisconsin.gov
                                                      Phone No. 608-266-1264
                                                      State Bar No. 1021140

                                                      Christianne A.R. Whiting
                                                      Assistant General Counsel
                                                      Christianne.Whiting@wisconsin.gov
                                                      Phone No. 608-267-7972
                                                      State Bar No. 1076965

                                                      Zachary Ramirez
                                                      Assistant General Counsel
                                                      Zachary.Ramirez@wisconsin.gov
                                                      Phone No. 608-266-8128
                                                      State Bar No. 1082568

Attorneys for Defendants-Appellants Rebecca Cameron Valcq and Michael Huebsch




                                           4
